      Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 1 of 24



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO

 Luis Álvarez-Cabrera, et al.

           Plaintiffs,

               v.                          CIVIL NO. 17-2305 (RAM)

 Toyota Motor Sales, U.S.A., Inc.
 and Toyota Motor Corporation

           Defendants.




                                OPINION AND ORDER

Raúl M. Arias-Marxuach, United States District Judge

      This matter comes before the Court on Defendants Toyota Motor

Sales, U.S.A., Inc. and Toyota Motor Corporation’s (collectively,

“Toyota” or “Defendants”) Motion for Summary Judgment (Docket No.

129). Having considered the parties’ submissions in support and in

opposition to the motion (Dockets Nos. 133-138), the Court GRANTS

Defendants’     Motion    for    Summary   Judgment.   (Docket   No.    129).

Judgment of dismissal with prejudice shall be entered accordingly.

                                  I.   BACKGROUND

      This case arises from an automobile accident which took place

on May 27, 2010 at around 12:55 am. (Docket No. 1 at 10). According

to   the    Complaint,   Plaintiff     Tatiana   Álvarez-Pérez   (“Álvarez-

Pérez”) was driving a 2004 Toyota Sequoia going north on PR Road
        Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 2 of 24
Civil No. 17-2305 (RAM)                                                                2


#   176,     when     the     vehicle     “suddenly         and     unexpectedly     and

unintentionally accelerated” reaching high speeds at which she

lost    control,     crashed      against      several    objects     and   eventually

crashed against a cement electric power post. Id.                           ¶ 32. Ms.

Álvarez-Pérez “received a heavy blow and multiple traumas to the

head, causing her to lose consciousness, and her body to remain

crushed and jammed within the car.” Id. ¶¶ 33. She was comatose

for a prolonged period due to brain trauma, underwent multiple

surgeries, is partially physically impaired, and has suffered

mental, psychological, moral and emotional distress. Id. ¶¶ 162-

163,    170-171.     Ms.     Álvarez-Pérez        has    no   recollection     of    the

accident.     (Docket       No.   129-3   at    3,   19).     The   only    person   who

witnessed it was Marco Antonio Vega-González (“Vega-González”) a

third-party. (Docket Nos. 133 at 4; 137 at 1). Mr. Vega-González

was driving home from work as a supervisor in a data processing

firm near the locus in quo. (Docket No. 136-1 at 13, 48-50).

Plaintiffs Luis Álvarez-Cabrera (“Álvarez-Cabrera”) and Sandra

Pérez-Méndez        (“Pérez-Méndez”)        are   Ms.    Álvarez-Pérez’s       parents

(collectively with Álvarez-Pérez, “Plaintiffs”). (Docket No. 1 ¶

180).

       The Complaint against Toyota was filed on May 23, 2011 and

sought to assert claims for negligence, strict products liability

due to design defect, strict products liability for failure to

warn, breach of implied warranties of merchantability, fraudulent
     Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 3 of 24
Civil No. 17-2305 (RAM)                                                3


concealment and temerity. (Docket No. 1 at 48-51). On July 26,

2011, the case was transferred to multi-district litigation before

the U.S. District Court for the Central District of California

(“the MDL Court”). (Docket No. 4). The MDL Court reduced the issues

in this case by limiting the scope of Plaintiffs’ expert testimony

and granting summary judgment dismissing all of Plaintiffs’ claims

save for the design defect claim. (Dockets Nos. 89 and 96). For

his lack of qualifications in the field of automotive engineering,

among other reasons, the MDL Court struck Plaintiffs’ expert’s

opinions on design defect while allowing his testimony on accident

reconstruction to stand. (Docket No. 89). The MDL Court also

granted Defendants’ summary judgment on Plaintiffs’ claims for

manufacturing defect and for negligent design. (Docket No. 96).

The MDL Court allowed Defendants to withdraw their request for

summary judgment on the claim for strict products liability for

design defect because the claim “turns completely on issues of

Puerto Rico law” and “it would be more efficient for a court

overseeing the trial in Puerto Rico to determine whether there is

a genuine dispute of material fact regarding Plaintiffs design

defect claim sufficient to present the claim to a jury.” Id. at 4.

     The case was remanded to the District of Puerto Rico on

January 1, 2018. (Docket No. 104). It was transferred to the

undersigned on June 12, 2019. (Docket No. 127). On that same date,

the Court granted Defendants’ motion to file a renewed motion for
       Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 4 of 24
Civil No. 17-2305 (RAM)                                                         4


summary judgment. (Docket No. 128). Defendants filed the Motion

for Summary Judgment (“Motion for Summary Judgment” or “MSJ”) on

July 10, 2019. (Docket No. 129). Plaintiffs opposed the MSJ on

August 19, 2019. (Docket Nos. 133-136). Defendants filed a reply

to the opposition on August 26, 2019. (Docket Nos. 138-139).

       Defendants argue that they are entitled to judgment as a

matter of law because Plaintiffs’ sole remaining claim is for

design defects, the consumer expectations test is inapplicable

because    this    case    involves   complex     technical      matters,    and

Plaintiffs’ expert’s opinions on design defects were stricken by

the MDL Court. (Docket No. 129 at 2-3). In response, Plaintiffs

posit that the consumer expectations test is applicable and that

they can prove their design defects case by circumstantial evidence

of a malfunction. (Docket No. 133 at 14-15). The circumstantial

evidence    consists      of   Plaintiff’s      expert    witness’       accident

reconstruction and Mr. Vega-González’s fact witness testimony. Id.

at 4. The Court GRANTS Defendants’ MSJ for the following reasons.

       First, Plaintiffs lack expert evidence that the 2004 Toyota

Sequoia had a design defect and that it caused the accident.

       Second, the consumer expectations test is inapplicable to

this    automobile      products   liability    because    the    2004    Toyota

Sequioa’s electronic brakes and throttle are complex products.

       Third,     the   malfunction    theory     of     liability   is      also

inapplicable. Ms. Álvarez-Pérez cannot recollect the accident and
     Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 5 of 24
Civil No. 17-2305 (RAM)                                                     5


thus cannot testify that she used the vehicle in a reasonably

foreseeable manner.

     Further,    the   eyewitness     testimony    and    the   accident

reconstruction   are   insufficient   circumstantial     evidence      of   a

defect because they cannot fill the gap in Plaintiffs’ evidence

posed by Ms. Álvarez-Pérez’s lack of recollection of her operation

of the car. Lastly, the malfunction theory requires eliminating

all probable causes of the accident other than a defect and

Plaintiffs cannot do so in this case.

                          II.   APPLICABLE LAW

  A. Standard for summary judgment under Fed. R. Civ. P. 56(a).

     Summary judgment is proper under Fed. R. Civ. P. 56(a) if a

movant shows “no genuine dispute as to any material fact” and that

they are “entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). A dispute is genuine if the evidence “is such that a

reasonable jury could resolve the point in the [non-movant’s]

favor.” Mercado-Reyes v. City of Angels, Inc., 320 F. Supp. 3d

344, 347 (D.P.R. 2018) (quotation omitted). A fact is material if

“it is relevant to the resolution of a controlling legal issue

raised by the motion for summary judgment.” Bautista Cayman Asset

Co. v. Terra II MC & P, Inc., 2020 WL 118592, at *6 (D.P.R. 2020)

(quotation omitted).

     The movant “bears the burden of showing the absence of a

genuine issue of material fact.” United States Dep't of Agric. v.
     Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 6 of 24
Civil No. 17-2305 (RAM)                                                   6


Morales-Quinones, 2020 WL 1126165, at *1 (D.P.R. 2020) (citing

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). Next, the

burden shifts to the non-movant to present at least one issue of

fact which is genuine and material. Id. (quotation omitted). A

non-movant    must   do   this   “through   submissions    of   evidentiary

quality,” showing “that a trialworthy issue persists.” Robinson v.

Town of Marshfield, 950 F.3d 21, 24 (1st Cir. 2020) (quotation

omitted). Thus, while a court will draw all inferences in favor of

the non-movant, summary judgment may be proper if their case solely

relies   on   improbable    inferences,     conclusory    allegations   and

unsupported speculation. See Burke Rozzetti v. Ford Motor Co.,

2020 WL 704860, at *3 (D.P.R. 2020) (quotation omitted).

     It is well settled that “‘[t]he mere existence of a scintilla

of evidence in support of the plaintiff’s position’ is not enough

to ward off summary judgment.” Irobe v. United States Department

of Agriculture, 890 F.3d 371, 380 (2018) (quoting Anderson v.

Liberty Lobby, 477 U.S. 242, 252 (1986)). The non-movant “‘must,

with respect to each issue on which [it] would bear the burden of

proof at trial, demonstrate that a trier of fact could reasonably

resolve that issue in [its] favor.’” Id. at 377 (quoting Borges ex

rel. S.B.M.W. v. Serrano-Insern, 605 F.3d 1, 5 (1st Cir. 2010)).

“Put another way, summary judgment is warranted if a non-movant

who bears the burden of proof on a dispositive issue fails to
     Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 7 of 24
Civil No. 17-2305 (RAM)                                                  7


identify   ‘significantly     probative’     evidence     favoring     his

position.” Id. (citing Anderson, 477 U.S. at 249-250).

     Local Rule 56 also governs summary judgment. See L. Civ. R.

56. Per this Rule, a non-movant must “admit, deny or qualify the

facts supporting the motion for summary judgment by reference to

each numbered paragraph of the moving party’s statement of material

facts.” Id. Moreover, “unless a fact is admitted, the reply shall

support each denial or qualification by a record citation.” Id.

Local rules such as Rule 56, are “designed to function as a means

of ‘focusing a district court's attention on what is and what is

not-genuinely controverted.’” Marcano-Martinez v. Cooperativa de

Seguros Multiples de Puerto Rico, 2020 WL 603926, at *2 (D.P.R.

2020) (quotation omitted). Hence, “litigants ignore Local Rule 56

at their peril.” Calderón Amézquita v. Vicens, 2019 WL 3928703, at

*1 (D.P.R. 2019) (citation omitted).

  B. Strict products liability claims under Puerto Rico law.

     The Puerto Rico Supreme Court has adopted the following strict

products liability doctrine articulated by the California Supreme

Court in Greenman v. Yuba Power Products, Inc.:

           ‘A manufacturer is strictly liable in tort
           when an article he places on the market,
           knowing that it is to be used without
           inspection for defects, proves to have a
           defect that causes injury to a human being’
           and that ‘liability is not one governed by the
           law of contract warranties but by the law of
           strict liability in tort.’
     Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 8 of 24
Civil No. 17-2305 (RAM)                                                8


González-Cabán v. JR Seafood, 132 F. Supp. 3d 274, 279 (D.P.R.

2016) (quoting Rivera-Santana et al. v. Superior Pkg., Inc., 132

P.R. Dec. 115, 126, Offic. Trans. Slip. Op. at 2 (1992)). See also

Greenman v. Yuba Power Products, Inc., 377 P.2d 897, 900-901 (Cal.

1962). Nevertheless, “the manufacturer […] is not the insurer of

every damage his products may cause.” Quintana-Ruiz v. Hyundai

Motor Corp., 303 F.3d 62, 71 (1st Cir. 2002) (quotation omitted).

     To establish a products liability, claim under Puerto Rico

law, a plaintiff must show that:

          (1) [Defendant’s] equipment has a defect, in
          any of its modalities; (2) the defect existed
          when the product left [Defendant’s] control;
          (3) [Defendant] is in the business of selling
          this type of product; (4) the defect was the
          adequate cause of [Plaintiff’s injuries]; and
          (5) [Plaintiff] use[d] the product in a manner
          that was reasonable and foreseeable by
          [Defendant].

Santos-Rodríguez v. Seastar Solutions, 858 F.3d 695, 698 (2017)

(quoting Rodríguez-Méndez v. Laser Eye Surgery Mgmt. of P.R., Inc.,

195 P.R. Dec. 769 (2016)).

     The Puerto Rico Supreme Court has “recognized three types of

defects that trigger the application of the strict liability

doctrine: (1) manufacturing defects; (2) design defects, and (3)

defects for insufficiency of warnings or instructions [“failure to

warn”].” González-Cabán v. JR Seafood, 199 P.R. Dec. 234, 241,

P.R. Offic. Trans. Op. Slip. at 3 (2017); Pérez–Trujillo v. Volvo

Car Corp. (Sweden), 137 F.3d 50, 53 (1st Cir. 1998).           The Court
     Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 9 of 24
Civil No. 17-2305 (RAM)                                                9


will not expound on the requirements of claims for manufacturing

defects and for failure to warn because Plaintiffs’ sole remaining

claim is for design defect.

     To prove design defects, two tests are potentially available

“depending on the nature of the product.” Carballo-Rodriguez v.

Clark Equipment Co., Inc., 147 F.Supp.2d 66, 71 (2001). The first

test is the consumer expectations test. It requires a plaintiff to

show that “the product failed to perform as safely as an ordinary

consumer would expect when used in an intended or reasonably

foreseeable manner.” Betancourt Ruiz v. Toyota Motor Corp., 2007

WL 9760418, at *1 (D.P.R. 2007) (citing Rivera Santana et al. v.

Superior Pkg., Inc., 132 P.R. Dec. 115, 129, Offic. Trans. Slip.

Op. at 3 (1992)). The consumer expectations test “cannot be the

basis of liability in cases involving complex technical matters.”

Quintana-Ruiz, 303 F.3d at 77 (consumer expectations test not

applicable to case involving an airbag); see also Fremaint v. Ford

Motor Co., 258 F.Supp. 2d 24, 30 (D.P.R. 2003). The District of

Puerto Rico has even applied this rule in a case involving such a

seemingly simple product as an aircraft overhead bin. See Silva v.

American Airlines, Inc., 960 F. Supp. 528, 533 (D.P.R. 1997).

     The second test to prove a design defect is the risk/utility

test which requires plaintiff to prove that the product’s design

proximately caused his injuries. See Collazo Santiago v. Toyota,

149 F.3d 23, 26 (1st Cir. 1998) (quotation omitted). If the
     Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 10 of 24
Civil No. 17-2305 (RAM)                                                      10


plaintiff proves that “the product's design is the proximate cause

of the damage,” the burden shifts to the defendant to prove that

“the benefits of the design at issue outweigh the risk of danger

inherent    in   such   a   design.”    Quintana   Ruiz,   303   F.3d   at   69

(quotation omitted). “The risk-utility balancing test is designed

to avoid converting the manufacturer into the insurer of every

harm that arises out of a product from which the consumer derives

utility.” Id. at 71.

     Lastly, a lack of expert evidence need not be fatal at the

summary judgment stage in a products liability case. Per First

Circuit     jurisprudence,      “a     strict   liability    claimant        may

demonstrate an unsafe defect through direct eyewitness observation

of a product malfunction, and need not adduce expert testimony to

overcome a motion for summary judgment.” Pérez-Trujillo, 137 F.3d

at 55. This means that “‘[s]trict liability claimants may resort

to   an    array   of   circumstantial      evidence,’ including        direct

observations regarding the malfunction of a product.” Velazquez v.

Abbott Labs., 901 F. Supp. 2d 279, 293 (D.P.R. 2012) (quoting

Pérez-Trujillo, 137 F.3d at 55) (emphasis ours). Or they may choose

to rely on other evidence, “such as similar accidents involving

the same product, elimination of other possible causes of the

accident, and proof tending to establish that the accident does

not occur absent a manufacturing defect.” Id. The need for expert

evidence thus depends on whether “the question is one of common
      Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 11 of 24
Civil No. 17-2305 (RAM)                                                   11


knowledge such that lay people could ‘reach the conclusion as

intelligently as the witness.’” Id. (quoting Collazo–Santiago v.

Toyota Motor Corp., 937 F.Supp. 134, 140 (D.P.R. 1996), aff'd, 149

F.3d 23 (1st Cir. 1998)).

                             III. FINDINGS OF FACT

      Based on the parties’ submissions and evidentiary materials

at Docket Nos. 129, 135-136 and 138, and viewing the facts in the

light most favorable to Plaintiffs, the Court enters the following

findings of uncontroverted material facts: 1

1. On May 27, 2010, the day of the accident, plaintiff Álvarez-

    Pérez was driving her 2004 Toyota Sequoia northbound on Road

    176 in San Juan, Puerto Rico. (Docket No. 129-2 at ¶¶ 1-2).

2. Ms. Álvarez-Pérez has no memory of the accident. Id. ¶ 4.

3. Plaintiff Álvarez-Cabrera purchased a new Toyota Sequoia in

    2004. Id. ¶ 9.

4. Mr.   Álvarez-Cabrera     never   experienced   any   issues   with   the

    electronics,   brakes,    steering,   accelerator    pedal,   ignition,

    cruise control, or floor mats of the Toyota Sequoia. Id. ¶ 10.

5. Mr. Álvarez-Cabrera never experienced unintended acceleration

    while operating the Toyota Sequoia nor did anyone ever report

    experiencing such an event in the vehicle to him. Id. ¶ 12.




1 References to a specific Finding of Fact shall be cited in the following
manner: (Fact ¶ _).
     Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 12 of 24
Civil No. 17-2305 (RAM)                                                        12


6. Ms. Álvarez-Pérez never experienced any unintended acceleration

   in the 2004 Toyota Sequoia prior to the May 27, 2010 accident.

   Id. ¶ 13.

7. In Ms. Álvarez-Pérez’s experience with the Toyota Sequoia prior

   to the May 27, 2010 crash, the brakes and accelerator pedal in

   the car always functioned properly. Id. ¶ 14.

8. Ms.    Álvarez-Pérez    never    experienced       any    issues    with   the

   electrical   system,    ignition,      steering,    brakes,     acceleration

   system, or floor mats of the 2004 Toyota Sequoia. Id. ¶ 15.

9. Plaintiff Pérez-Méndez never experienced any issues on the

   occasions she drove the Toyota Sequoia. Id. ¶ 17.

10. At around 12:55 a.m., Ms. Álvarez-Pérez had stopped at the

   intersection of Rhin Street with the main state road, at a red

   light. She was on the left lane of the four lane PR-176 state

   road, with a roadway section of two lanes per traffic direction.

   (Docket No. 134 at ¶ 1).

11. Mr.   Vega-González,    the    sole   eyewitness        to   the   collision,

   arrived at the stop light and stopped, side by side, to the

   right of the Toyota Sequoia already at the light. Id. at ¶ 2.

12. The road was dry and there was no rain. Id. ¶ 3.

13. Mr. Vega-Gonzalez’s car windows were down. Id. ¶ 4.

14. He looked to the left and saw Ms. Álvarez-Pérez talking on her

   cell-phone. Id. ¶ 5.
      Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 13 of 24
Civil No. 17-2305 (RAM)                                                        13


15. Mr.   Vega-González   departed   first     from    the   stop    light.   Ms.

   Álvarez-Pérez remained stopped at the light. Id. ¶ 27.

16. About two lights down, Mr. Vega-González was going to make a

   left turn to go to his house and he switched to the left lane

   to take PR State Road 1. (Docket No. 136-1 at 48-49).

17. He was traveling at about 35-40 miles an hour. Id. at 50-51.

18. After about 20 seconds, he heard the noise of a car accelerating

   and coming in his direction.         Id. at 53.

19. Mr. Vega-González moved to the right lane to get out of the way

   of the oncoming car. Id. at 54.

20. The Toyota Sequoia passed him, invaded the oncoming lane so as

   not to hit him and it kept going, with the same noise, as if it

   were accelerated. Id. at 55.

21. Mr.   Vega-González   could   see    Ms.   Álvarez-Pérez        was   braking

   because he could see the brake lights flashing. Id. at 57-58.

22. Per his testimony, the lights went on and off about three times.

   Id. at 59-60.

23. Per   Mr.   Vega-González’s   testimony,     the    Toyota      Sequoia   was

   reducing speed but it would not stop accelerating. Id. at 60.

24. Mr. Vega-González accelerated his car to follow Plaintiff’s car.

   (Docket No. 136-1 at 60; Docket No. 134 ¶ 31).

25. Ms. Álvarez-Pérez lost control of the Toyota Sequoia after she

   avoided hitting Mr. Vega-González. Id. at 60-61.
     Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 14 of 24
Civil No. 17-2305 (RAM)                                                      14


26. The Toyota Sequoia then climbed on a sidewalk, hit a sign and

   some planters and left the side walk. It climbed the sidewalk

   again and hit a wooden pole. It came to a stop when it hit a

   concrete pole next to the wooden pole. Id. at 61.

27. Plaintiffs'   only    expert   designated      to   offer   design   defect

   opinions is Mr. Otto R. González-Blanco (“González-Blanco”).

   (Docket No. 129-2 ¶ 18).

28. The MDL Court excluded Mr. González-Blanco’s opinion that the

   accident was caused by unintended acceleration resulting from

   electric failures (“the causation opinion”). (Docket 89 at 5;

   Docket No. 129 ¶ 19).

29. The MDL Court excluded the causation opinion because it found

   that Mr. González-Blanco was unqualified to render it because

   “he lacks the basic credentials to express any opinion with

   regard to the malfunctioning of the vehicle. He is not qualified

   to express an opinions [sic.] about the electronics of the car

   or the functioning of the brake pedal.” (Docket No. 89 at 5).

30. The MDL Court also excluded Mr. Gonzalez-Blanco’s causation

   opinion because of his lack of an independent opinion, that “the

   trajectory showed continuous acceleration does not support the

   separate question of causation,” and because of his reliance on

   a report of the National Aeronautics and Space Administration

   (“NASA”)     which    was   inconclusive   and       could   not   replicate

   unintended     acceleration     related    to    the    Toyota     vehicles’
          Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 15 of 24
  Civil No. 17-2305 (RAM)                                                    15


        electronic systems. Thus, “his reliance on the NASA report does

        not save his causation opinion.” Id.

31. The    MDL   Court   also   excluded   Mr.   González-Blanco’s   causation

      opinion because it was not reliable since he “could not testify

      to a ‘reasonable degree of certain or probability’ that a specific

      vehicle malfunction caused to the crash. […] He could not attach

      a ‘degree’ of certainty to his malfunction opinion.” (Emphasis

      added). Id. 2

32. The MDL Court did not exclude Mr. González-Blanco’s reconstruction

      of the accident. Id. at 4.

33. Mr. González-Blanco’s reconstruction of the accident states:

          The accident occurred at approximately 12:55 a.m. The
          unintended acceleration (UA) originated after departing
          the stop light at Rhin Street, intersection with state
          road PR-176, within the next 800 ft. towards UMET
          University. Mr. Marco A. Vega Gonzalez, only witness,
          driving ahead in his Toyota FJ Cruiser, driving at ± 40
          mph, before changing lanes due to “fast” approach of the
          Plaintiff’s vehicle to his rear. The Toyota Sequoia-
          2004, driven by Miss Alvarez Perez became accelerated
          thru an initial path of ± 800.00 ft., approximately
          within ±460 ft. to an estimated speed of ±61 mph. The
          accident   originates   with  the   above   acceleration
          condition, diverting in several impact events in the
          following sequence and maintained speeds (Toyota Sequoia
          brakes did not override the acceleration condition) :
          Impact -1 with curb-into-sidewalk on interior right lane
          in front of UMET University grounds, at a speed of ±58
          mph; impact-2 with several (2) ornamental concrete pots
          along the above mentioned sidewalk, at a sustained speed

  2
   The MDL Court also excluded González-Blanco’s opinion regarding “the effects
  of alcohol or cannabis on Tatiana’s [Ms. Álvarez-Pérez] ability to drive and
  control the vehicle of the evening of the accident.” (Docket No. 89 at 5-6).
  Given the insufficiency of Plaintiffs’ evidence to create a trial-worthy issue
  that the car had a design defect, neither Toyota’s evidence suggesting Ms.
  Álvarez-Pérez was intoxicated nor Plaintiffs’ opposing evidence are material.
     Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 16 of 24
Civil No. 17-2305 (RAM)                                                 16


     of ±58 mph; impact-3 with the last pot at a sustained
     speed of ±58 mph; impact-4 with a high 12 ¼” curb,
     redirecting the steering of the vehicle to the left into
     the road interior lane at a sustained speed of 58 mph;
     impact-5 redirected vehicle by Plaintiff to the right
     into the curb of the continuous sidewalk at a sustained
     speed of ±57.5 mph; impact-6 the front of the Toyota
     Sequoia into a three steel posts of road signs at a
     sustained speed of ±58 mph; impact-7 vehicle slides
     sideways to the left (drivers side) into a creosote wood
     utility pole, shearing the pole at the base at sustained
     speed of ±52 mph and stopping on the same side (drivers
     door), carrying the prior wood pole on the vehicle roof,
     final impact-7 stopping with a second self support
     concrete pole. During impacts 4 thru 6, the front and
     rear tires & rims were severely damage. (Docket 135-1 at
     6).

                             IV.   DISCUSSION

     Plaintiffs lack expert evidence that a design-defect existed

and that it caused the accident. (Facts ¶¶ 27-28). The MDL Court

found that Mr. González-Blanco was not qualified to render an

opinion “about the electronics of the car or the functioning of

the brake pedal.” (Fact ¶ 29). Further, as noted by another Judge

in this District, Mr. González-Blanco does not have expertise or

formal education in “automotive design, engineering or electronics

and has not been recognized by any court as expert in these areas.”

See Hernandez-Denizac v. Kia Motors Corporation, 323 F. Supp. 3d

277, 285 (D.P.R. 2018). To wit, the Hernandez-Denizac Court also

stated that González-Blanco is “not an expert with respect to

anything related to automotive manufacturing or design.” Id. Thus,

Plaintiffs herein sought to establish a prima facie case of design
     Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 17 of 24
Civil No. 17-2305 (RAM)                                                     17


defect products liability claim through the consumer expectations

test and the malfunction theory of liability.

      The consumer expectations test, however, is inapplicable to

this automobile products liability case. As noted earlier, the

test “cannot be the basis of liability in cases involving complex

technical matters.” Quintana-Ruiz, 303 F.3d at 77. It is “reserved

for cases in which the everyday experience of the product's users

permits a conclusion that the product's design violated minimum

safety assumptions, and is thus defective regardless of expert

opinion about the merits of the design.” Collazo–Santiago v. Toyota

Motor Corp., 937 F.Supp. 134, 139 (D.P.R. 1996), aff'd, 149 F.3d

23 (1st Cir. 1998). Further, while some products liability cases

which rely on the consumer expectations test do not need expert

testimony to prove causation, in cases such as the one at bar which

involve complex technical matters, the First Circuit has held that

“[a] jury in such a case must rely on expert testimony and cannot

substitute its own experience.” Quintana-Ruiz, 303 F.3d at 77.

This because “the ordinary consumer of an automobile simply has

‘no idea’ how it should perform in all foreseeable situations, or

how safe it should be made against all foreseeable hazards.” Id.

(quotation omitted). 3 See also, Amica Mut. Ins. Co. v. WHAC LLC,


3 In contrast, the California Supreme Court stated that what may be reasonably

expected from motor vehicles, and therefore where the consumer expectations
test is applicable, include “that such vehicles will be designed so as not to
explode while idling at stoplights, experience sudden steering or brake failure
as they leave the dealership, or roll over and catch fire in two-mile-per-hour
      Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 18 of 24
Civil No. 17-2305 (RAM)                                                      18


2020 WL 1316493, at *2 (W.D.N.Y. 2020) (“[I]t is undisputed that

motor vehicle design is a complex field, and the myriad factors

affecting placement of various automobile components – including

electrical conductors and connection points – are not readily

understood by laypeople.”)

      Thus, it comes as no surprise that the First Circuit and other

judges sitting in this district have declined to apply the consumer

expectations test in cases involving the design of automobile

airbags, automobiles and seat belts. See Quintana-Ruiz, 303 F.3d

at 79; Fremaint, 258 F.Supp. 2d at 30 (finding that the consumer

expectations test was not applicable to case involving tire failure

and questioning the safety of the design of a Sport Utility Vehicle

and its seatbelt). In the case at bar, there is no proof, expert

or otherwise, as to what the minimum ordinary consumer expectations

for the throttle and braking systems of a sport utility vehicle

comparable to the 2004 Toyota Sequoia. Hence, there is no reason

on the record why the 2004 Toyota Sequoia’s throttle and braking

systems should be an exception which warrants application of the

consumer expectations test.

      The malfunction theory of liability is also inapplicable to

the present case. The 2004 Toyota Sequoia was approximately six



collisions.” Fremaint, 258 F. Supp. at 30 (quoting Soule v. Gen. Motors Corp., 8
Cal.4th 548, 34 Cal.Rptr.2d 607, 882 P.2d 298, 308 n. 3 (1994)). These examples
are extreme events which bear no resemblance to the accident at issue here.
    Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 19 of 24
Civil No. 17-2305 (RAM)                                                     19


(6) years old before the accident in May 27, 2010. (Facts ¶¶ 3,

6). Further, no issues with the electronics, brakes, steering,

accelerator pedal, ignition, cruise control, or floor mats of the

2004 Toyota Sequoia were reported by any of its drivers, that is

the Plaintiffs. (Facts ¶¶ 4-9). More importantly, Ms. Alvarez-

Pérez cannot recollect the accident and thus cannot testify that

she used the vehicle in a reasonably foreseeable manner, which is

part of her burden of proof. (Fact ¶ 2).

     The Hernandez-Denizac case is instructive. See Hernandez-

Denizac, 323 F. Supp. at 285 n. 4 (quotation omitted). Said case

held that the case was not “a situation where ‘direct eyewitness

observation of a product malfunction’ renders expert testimony

unnecessary” when the only person who could provide eyewitness

testimony of what occurred during the accident was the plaintiff

who had no recollection of anything that happened just before or

during the crash. Id. The District of Puerto Rico also stated

therein that plaintiffs’ manufacturing defect claim could not

survive summary judgment given that plaintiffs “failed to ‘present

evidence that [Defendant's] design of the [airbag] was defective,’

and rel[ied] instead on the fact that the airbag did not deploy to

serve   as   indication   that   a   defect   existed   in   the   design   or

manufacture.” Id. at 285. A similar situation occurred in the

instant case because Plaintiffs failed to present evidence that a

manufacturing defect led to the failure of the break. Instead they
     Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 20 of 24
Civil No. 17-2305 (RAM)                                                      20


relied on the fact that the brakes supposedly failed to claim that

said failure was due to a design defect. Cf. Tweedy v. Wright Ford

Sales, Inc., 64 Ill. 2d 570, 574–75, 357 N.E.2d 449, 452 (1976)

(holding that design defect on the automobile’s brake which caused

it to fail was evident and did not necessitate expert testimony

because plaintiff showed that he used the brake in a reasonable

manner and there was no evidence of any reasonable secondary

cause).    Here,    unlike      Tweedy,   Plaintiff      Álvarez-Pérez   cannot

demonstrate that she was driving in a reasonable manner nor can

she prove that there are no secondary causes other than the design

defect for the accident. This leaves Plaintiffs with Mr. Vega-

González’s eyewitness testimony and Mr. González-Blanco’s accident

reconstruction to attempt to make a prima facie case of a defect.

     Viewed in the light most favorable to Plaintiffs, Mr. Vega-

González’s testimony is that he saw the 2004 Toyota Sequoia’s brake

lights    go   on   and   off   several   times,   but    the   Toyota   Sequoia

continued to accelerate forward, albeit reducing in speed. (Facts

¶¶ 20-23). Mr. Vega-González’s testimony supports an inference

that Ms. Alvarez-Pérez pressed the brake pedal and the Toyota

Sequoia did not stop. (Fact ¶ 20). But as Toyota correctly notes,

Mr. Vega-González was in his car and not in the 2004 Toyota Sequoia

driven by Ms. Alvarez-Pérez. (Docket No. 137 at 7). Thus, the Court

agrees with Defendants that “even setting aside the limitations of

an eyewitness who was operating a vehicle” while he was “observing
      Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 21 of 24
Civil No. 17-2305 (RAM)                                                      21


another vehicle [...] this ‘circumstantial evidence’ does not and

cannot establish that there was a defect in the vehicle which

caused the accident to occur.” Id. Mr. Vega-González cannot “say

what was going on inside the Sequoia at the time of the crash.”

Id. Therefore, his testimony does not rule out, for example, that

Ms. Álvarez-Pérez may have mistakenly pressed the accelerator

pedal as she pressed on the brake pedal.

      Further,    the    malfunction     theory    of   liability     requires

eliminating “all probable causes other than a defect, of the

malfunction.” Makuc v. American Honda Motor Co., Inc., 835 F.2d

389 (1st Cir. 1987). 4 Plaintiffs’ repeated assertions that Ms.

Álvarez-Pérez removed her foot from the accelerator pedal, which

they made despite the lack of evidence, fail to eliminate other

probable causes of the accident as required by the malfunction

theory of liability. (Docket No. 133 at 15 and 16).

      The instant case differs from other products liability cases

where eyewitness observation was deemed sufficiently probative of

a defect to survive summary judgment. For example, in Pérez-

Trujillo v. Volvo Car Corp. (Sweden), the eyewitness testified



4 In Makuc, the First Circuit explained that Massachusetts has adopted the
principles set out in Restatement (Second) of Torts § 402A when it comes to
breach of warranty actions. See Makuc, 385 F.2d at 392 (citation omitted). Under
these, a plaintiff must show “that the product was in a defective condition
when it left the defendant's possession.” Id. at 393. Puerto Rico has also
adopted these principles. See Malave-Felix v. Volvo Car Corp., 946 F.2d 967,
971 (1st Cir. 1991) (“A manufacturer is liable in tort on a theory of strict
liability when it places a product on the market, knowing that it is to be used
without inspection for defects, and it has a defect that causes injuries.”)
       Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 22 of 24
Civil No. 17-2305 (RAM)                                                    22


that he saw the airbag was deployed and there was smoke in the car

before a collision. See Pérez-Trujillo, 137 F.3d at 53. There, an

eyewitness directly observed the product malfunction—an airbag

deploying under normal driving conditions—and the First Circuit

held    that   “direct   observation    of the    malfunction    itself   is

circumstantial evidence of a defective condition.” Id. at 53-55.

In Ortiz-Martinez v. Hyundai Motor Co., plaintiff also had evidence

that the airbag deployed while the car was being parked at low

speed. See Ortiz-Martinez v. Hyundai Motor Co., 602 F.Supp.2d 311,

314 (D.P.R. 2009).

       Here, Vega-González’s testimony is solely based on the fact

that he saw the brake light turn on three times and the vehicle

appeared to reduce its speed. (Facts ¶ 21-23). Yet, simply because

Vega-González     thought    he   saw   Plaintiff    Álvarez-Pérez’s      car

braking, via the flashing lights, does not mean that Plaintiff was

braking the vehicle and that a defect in the brakes prevented her

from stopping the same or reducing her speed further. Again, Mr.

Vega-González can proffer no testimony about what was going on

inside the 2004 Toyota Sequoia driven by Ms. Álvarez-Pérez. In

Santos-Rodríguez v. Seastar Solutions, the First Circuit found

that although the plaintiffs showed that something was wrong,

specifically that the rod end of the boat’s steering mechanism

failed, ”the Plaintiffs did not present evidence that Seastar's

design of the rod end was defective.” Santos-Rodríguez, 858 F.3d
     Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 23 of 24
Civil No. 17-2305 (RAM)                                                         23


at 699. Furthermore, the Santos-Rodríguez Court held that “[t]his

is precisely the type of showing rejected” by the Puerto Rico

Supreme Court in Rodríguez-Méndez v. Laser eye Surgery Mgmt. of

P.R., Inc. Id. In Rodríguez-Méndez, the plaintiff developed an eye

issue   after   receiving     laser   eye    surgery     and    then    sued   the

manufacturer of the surgical equipment for allegedly selling a

defective product. See Rodríguez-Méndez v. Laser Eye Surgery Mgmt.

of P.R., Inc., 195 P.R. Dec. 769, 774 (2016). However, the Puerto

Rico Supreme Court determined that the plaintiff's reliance on the

presence   of   metal     particles   in    his   eye,    without      more,   was

insufficient    “to       establish   that    [the       surgical]     equipment

suffer[ed]   from     a   manufacturing     defect   [or]      was   defectively

designed.” Id. at 790 (translation ours).

     Likewise, Mr. González-Blanco’s accident reconstruction is

insufficient to create a trial worthy issue on malfunction. The

MDL Court already ruled “that the [fact that the] trajectory showed

continuous acceleration does not support the separate question of

causation.” (Docket 89 at 5). (emphasis added). Put in another

way, the presence of continuous acceleration by itself does not

prove that a defect existed and that it caused the accident.

                                V.    CONCLUSION

     Plaintiffs had the burden of making a prima facie showing

that a design defect was the adequate cause of Ms. Álvarez-Pérez’s

accident. The evidence they proffered is insufficient. Plaintiffs
     Case 3:17-cv-02305-RAM Document 139 Filed 07/02/20 Page 24 of 24
Civil No. 17-2305 (RAM)                                                 24


do not have an expert qualified to proffer testimony that the 2004

Toyota Sequoia had a design defect. Moreover, Ms. Álvarez-Pérez

cannot testify that she was operating the 2004 Sequoia in a

reasonably foreseeable manner because she has no recollection of

the accident. The best Plaintiffs could do was try and establish

such a defect with circumstantial evidence. Neither Mr. Vega-

González’s testimony that the brake lights went on and off as if

the brakes were being applied, nor González-Blanco’s accident

reconstruction’s showing of continuous acceleration suffice to

establish that a design defect, rather than driver error, caused

the accident. Thus, the Court GRANTS Defendants’ Motion for Summary

Judgment. (Docket No. 129). Judgment of dismissal with prejudice

shall be entered accordingly.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico this 2nd day of July 2020.

                                       S/ RAÚL M. ARIAS-MARXUACH
                                       United States District Judge
